*688In the first above-entitled action: Judgment and orders affirmed, with costs. No opinion. (Townley and Untermyer, JJ., dissent and vote to reverse and deny plaintiff’s motion for summary judgment.)
Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Townley and Untermyer, JJ., dissent.
In the second above-entitled action: Orders and judgment affirmed, with costs. No opinion. (Townley and Untermyer, JJ., dissent and vote to reverse and deny plaintiff’s motion for summary judgment.)
Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Townley and Untermyer, JJ., dissent.